Citation Nr: 1630280	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-03 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for parotid gland cancer, as due to herbicide exposure, for accrued purposes.

3.  Entitlement to service connection for lung cancer, as due to herbicide exposure, or secondary to parotid gland cancer, for accrued purposes.

4.  Entitlement to service connection for neck cancer, as due to herbicide exposure or secondary to parotid gland cancer, for accrued purposes.


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran had active duty service from January 1965 to January 1977.  The appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and February 2015 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

In April 2012, a videoconference hearing was held before the undersigned regarding entitlement to service connection for the cause of the Veteran's death.  A transcript of the hearing is associated with the appellant's claims file.

In March 2014, the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death for further development, and referred the remaining issues listed on the title page above.  Since that time, the appellant has perfected an appeal with respect to said issues, such that they are now part of this appeal.  As explained below, the appellant requested a Board videoconference hearing on those issues.



Accordingly, the issues of entitlement to service connection for parotid gland cancer, as due to herbicide exposure, for accrued purposes, entitlement to service connection for lung cancer, as due to herbicide exposure, or secondary to parotid gland cancer, for accrued purposes, and entitlement to service connection for neck cancer, as due to herbicide exposure or secondary to parotid gland cancer, for accrued purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during such service.

2.  The Veteran died in November 2008.  The death certificate lists the immediate cause of death as parotid gland carcinoma.  

3.  Evidence obtained after the Veteran's death establishes that his parotid gland carcinoma is due to his in-service herbicide exposure. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the Veteran's cause of death constitutes a complete grant of the claim decided herein, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

As indicated above, the Veteran is presumed exposed to herbicides as he had service in Vietnam.  His death certificate lists the immediate cause of death as parotid gland carcinoma.  

In July 2016, VA obtained an expert medical opinion to determine whether the Veteran's parotid cancer was due to his herbicide exposure.  The examiner opined positively on such relationship, explaining that there was evolving evidence that high exposure to Agent Orange increases the risk of salivary gland cancer directly, and that such exposure also increases susceptibility to human papillomavirus infection, another risk factor for salivary gland cancer.  There is no contrary medical opinion of record.

Based on the above, and resolving doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for the cause of the Veteran's death is granted.  


REMAND

As stated in the Introduction, a remand is required with respect to the remainder of the issues to ensure that the appellant is provided with a Board hearing via videoconference, before a Veterans Law Judge (videoconference hearing), as requested on the March 2016 VA Form 9.

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference Board hearing before a Veterans Law Judge in connection with this appeal.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or in the event the appellant cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


